                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 1 of 10 Page ID #:1


                                            HYDE & SWIGART, APC
                                       1
                                            Yana A. Hart, Esq. (SBN: 306499)
                                       2    yana@westcoastlitigation.com
                                            2221 Camino Del Rio South, Suite 101
                                       3    San Diego, CA 92108-3609
                                       4    Telephone: (619) 233-7770
                                            Fax: (619) 297-1022
                                       5
                                       6    LAW OFFICE OF DANIEL G. SHAY
                                            Daniel G. Shay, Esq. (SBN: 250548)
                                       7    danielshay@tcpafdcpa.com
                                       8    409 Camino Del Rio South, Suite 101B
                                            San Diego, CA 92108
                                       9    Telephone: (619) 222-7429
                                      10    Fax: (866) 431-3292

                                      11    Attorneys for Plaintiff
                                      12    Nathan Thew and Mary Thew
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC




                                                                 UNITED STATES DISTRICT COURT
        SAN DIEGO, CA 92108




                                      14
                                                        CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                      15
                                      16
                                              NATHAN THEW and                             Case No: 5:19-cv-00333
                                      17      MARY THEW,
                                      18      individually and on behalf                  CLASS ACTION

                                      19      of others similarly situated,
                                                                                          COMPLAINT FOR DAMAGES
                                                                                          FOR VIOLATIONS OF THE
                                      20
                                                                                          CALIFORNIA CONSUMER
                                                                 Plaintiffs,
                                      21                                                  CREDIT REPORTING
                                              v.                                          AGENCIES ACT, CAL. CIV.
                                      22
                                                                                          CODE § 1785.1, ET SEQ.
                                      23
                                              METLIFE INC.,                               JURY TRIAL DEMANDED
                                      24
                                      25
                                                                Defendant.
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 1 OF 10               THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 2 of 10 Page ID #:2



                                       1                                           INTRODUCTION
                                       2    1. The California legislature found that the banking system is dependent upon fair
                                       3          and accurate credit reporting; and that, inaccurate credit reports directly impair
                                       4          the efficiency of the banking system, and unfair credit reporting methods

                                       5          undermine the public confidence, which is essential to the continued

                                       6          functioning of the banking system. The California Consumer Credit Reporting
                                                  Agencies Act was enacted to insure fair and accurate reporting, promote
                                       7
                                                  efficiency in the banking system and protect consumer privacy; and to ensure
                                       8
                                                  that consumer reporting agencies exercise their grave responsibilities with
                                       9
                                                  fairness, impartiality, and a respect for the consumer’s right to privacy because
                                      10
                                                  consumer reporting agencies have assumed such a vital role in assembling and
                                      11
                                                  evaluating consumer credit and other information on consumers.1
                                      12
                                            2. Plaintiffs Nathan and Mary Thew (“Plaintiffs”), through their attorneys, bring
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                  this Complaint for damages, injunctive relief, and any other available legal or
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14          equitable remedies resulting from the illegal actions of Defendant, Metlife, Inc.
                                      15          (“Defendant”), in reporting erroneous negative and derogatory information on
                                      16          Plaintiff’s credit report, as that term is defined by Cal. Civ. Code § 1785.3(c).
                                      17    3. More specifically, Plaintiffs bring this Complaint, by and through their
                                      18          attorneys, for damages arising out of the systematic issuance of erroneous
                                      19          credit reports by Defendant. Defendant has erroneously reported continual
                                      20          monthly payment obligations on accounts that have been closed and paid in
                                      21          full.
                                      22    4. Plaintiffs make these allegations on information and belief, with the exception
                                      23          of allegations that pertain to Plaintiffs, or to Plaintiffs’ counsel, which Plaintiffs

                                      24          allege on personal knowledge.
                                            5. While many violations are described below with specificity, this Complaint
                                      25
                                                  alleges violations of the statute cited in its entirety.
                                      26
                                      27
                                      28    1
                                                Cal Civ. Code § 1785.1
                                            CLASS ACTION COMPLAINT                PAGE 2 OF 10                    THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 3 of 10 Page ID #:3



                                       1    6. Unless otherwise stated, all the conduct engaged in by Defendant occurred in
                                       2        California.
                                       3    7. Any violations by Defendant were knowing and intentional, and that Defendant

                                       4        did not maintain procedures reasonably adapted to avoid any such violation.

                                       5    8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                                includes all agents, employees, officers, members, directors, heirs, successors,
                                       6
                                                assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                       7
                                                Defendant.
                                       8
                                                                            JURISDICTION & VENUE
                                       9
                                            9. Jurisdiction is proper under the Class Action Fairness Act of 2005 (“CAFA”),
                                      10
                                                28 U.S.C. § 1332(d)(2) because Plaintiffs, residents of the State of California,
                                      11
                                                seek relief on behalf of a California class, which will result in at least one class
                                      12
                                                member belonging to a different state than that of Defendant, a Delaware
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                corporation.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    10. Plaintiffs also seek the greater of statutory punitive damages of $5,000 per
                                      15        violation per violation pursuant to Cal. Civ. Code § 1785.31, which, when
                                      16        aggregated among a proposed class number in the tens of thousands, exceeds
                                      17        the $5,000,000 threshold for federal court jurisdiction.
                                      18    11. Therefore, both diversity jurisdiction and the damages threshold under CAFA
                                      19        are present, and this Court has jurisdiction.
                                      20    12. Because Defendant conducts business within the State of California, personal
                                      21        jurisdiction is established.
                                      22    13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
                                      23        (i) Plaintiffs reside in the County of San Bernardino, State of California which

                                      24        is within this judicial district; (ii) the conduct complained of herein occurred
                                                within this judicial district; and (iii) Defendant conducted business within this
                                      25
                                                judicial district at all times relevant.
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT               PAGE 3 OF 10                  THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 4 of 10 Page ID #:4



                                       1                                    PARTIES & DEFINITIONS
                                       2    14. Plaintiffs are natural persons who reside in the City of Twentynine Palms, State
                                       3        of California. Plaintiffs are also “consumer[s]‚” as that term is defined by Cal.
                                       4        Civ. Code § 1785.3(b).

                                       5    15. Defendant is a Delaware corporation with its headquarters located in New

                                       6        York. Because Defendant is a partnership, corporation, association, or other
                                                entity, it is therefore a “person” as that term is defined by Cal. Civ. Code §
                                       7
                                                1785.3(j).
                                       8
                                            16. The cause of action herein pertains to Plaintiffs’ “consumer credit report[s]” as
                                       9
                                                that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
                                      10
                                                representations of Plaintiffs’ credit worthiness, credit standings, and credit
                                      11
                                                capacities were made via written, oral, or other communication of information
                                      12
                                                by a consumer credit reporting agency, which is used or is expected to be used,
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                or collected in whole or in part, for the purposes of serving as a factor in
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14        establishing Plaintiffs’ eligibility for, among other things, credit to be used
                                      15        primarily for personal, family, household and employment purposes.
                                      16                                    FACTUAL ALLEGATIONS
                                      17    17. At some point prior to the filing of this matter, Plaintiffs paid off a number of
                                      18        debts owed to various creditors/furnishers.
                                      19    18. One such debt was owed to Defendant.
                                      20    19. On or around February 21, 2017 and February 22, 2017, Nathan Thew checked
                                      21        his TransUnion and Equifax credit reports. Similarly, on or around February
                                      22        22, 2017, Mary Thew check her TransUnion credit report. Both Plaintiffs
                                      23        confirmed that their Metlife Home Loan LLC2 Account beginning in
                                      24        #481007178, was paid and closed as of February of 2012.

                                      25    20. However, Defendant continues to report a $983 scheduled monthly payments
                                                due on both Plaintiffs credit reports.
                                      26
                                      27    2
                                              At the time of the reporting, Defendant’s subsidiary company was active and responsible for
                                            reporting these inaccuracies. The company Metlife Home Loans LLC has since cancelled in
                                      28    June of 2018.
                                            CLASS ACTION COMPLAINT               PAGE 4 OF 10                      THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 5 of 10 Page ID #:5



                                       1    21. Because Plaintiffs’ account was paid in full and closed, Plaintiffs’ scheduled
                                       2        monthly payment should be reported as $0 or “NA”.
                                       3    22. To potential lenders reading Plaintiff’s credit reports, it appears as though

                                       4        Plaintiff has an ongoing payment obligation, which is not true. When making

                                       5        decisions on whether or not to extend credit to someone, lenders consider what
                                                monthly obligations potential borrowers already have. If the borrower has too
                                       6
                                                many monthly obligations, the lender will not lend to them. The borrower will
                                       7
                                                be unable to obtain financing for necessary things such as vehicles etc.
                                       8
                                            23. Defendant is a sophisticated lender that reported inaccurate scheduled monthly
                                       9
                                                payments regarding Plaintiff thereby damaging Plaintiff’s, and the putative
                                      10
                                                class members’, credit worthiness.
                                      11
                                            24. To report these continuing monthly payment obligations is patently incorrect,
                                      12
                                                misleading, and fails to comply with the Metro 2 Guidelines.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    25. In an effort to comply with the CCCRAA in the most efficient manner,
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14        consumer reporting agencies (such as Experian, Equifax, and Transunion) have
                                      15        adopted a uniform system to gather and report information about consumers as
                                      16        well as process and correct inaccuracies and disputes.
                                      17    26. “Metro 2” is the credit reporting software that was developed as a standard for
                                      18        the credit reporting industry and provides one standard layout to be used by all
                                      19        furnishers of information to the consumer reporting agencies.
                                      20    27. Metro 2 provides a resource guide to each user, which explains the proper
                                      21        procedures for reporting information, reporting on investigations, and
                                      22        correcting information.

                                      23    28. Individual furnishers must be approved by each bureau to report information to
                                                that bureau.
                                      24
                                            29. Once approved, the furnishers are able to provide information to credit bureaus
                                      25
                                                through the Metro 2 system.
                                      26
                                            30. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
                                      27
                                                because the Metro 2 system creates a uniform standard for the meaning given
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 5 OF 10                   THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 6 of 10 Page ID #:6



                                       1        to each field provided, which fosters consistency in how furnishers formulate
                                       2        data to report to the credit bureaus, which ultimately leads to objective credit
                                       3        evaluations.

                                       4    31. By reporting inaccurate information to the credit bureaus, Defendant has

                                       5        misrepresented the status of Plaintiffs’ financial obligations, specifically
                                                Plaintiffs’ payment obligations for a paid and/or closed account.
                                       6
                                            32. As a result of Defendant’s improper and unauthorized conduct, Plaintiffs have
                                       7
                                                suffered damages due to Defendant’s misrepresentations regarding Plaintiffs’
                                       8
                                                current payment obligations.
                                       9
                                            33. This inaccurate reporting will adversely affect credit decisions because credit
                                      10
                                                guarantors are made aware of Plaintiffs’ current income during the application
                                      11
                                                process.
                                      12
                                            34. By reporting continuing monthly payments as opposed to a $0 monthly
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        payment, Defendant misrepresents Plaintiffs’ monthly financial obligations and
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14        gives the false impression that Plaintiffs have less funds available to satisfy the
                                      15        new credit currently being applied for.
                                      16    35. Defendant’s    inaccurate    and    negative    reporting    damaged    Plaintiffs’
                                      17        creditworthiness.
                                      18    36. Plaintiffs’ rights to be able to apply for credit based on accurate information
                                      19        has been violated, placing Plaintiffs at increased risk of not being able to obtain
                                      20        valuable credit and adversely affecting Plaintiffs’ credit ratings.
                                      21                                    CLASS ALLEGATIONS

                                      22    37. Plaintiffs bring this action on Plaintiff’s own behalf, and on behalf of all others
                                      23        similarly situated.

                                      24    38. Plaintiffs are among many thousands of persons in California who has had his
                                                or her credit information compiled and reported by Defendant regarding
                                      25
                                                financial obligations incurred that have been subsequently paid in full, and
                                      26
                                                currently have a $0 balance owed to the original creditor.
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 6 OF 10                   THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 7 of 10 Page ID #:7



                                       1    39. Defendant has knowledge of when debts are paid in full, and when accounts
                                       2        are closed.
                                       3    40. Despite the fact that Defendant has knowledge and notice of when accounts are

                                       4        paid in full and/or closed, Defendant has a deliberate policy of not accurately

                                       5        reporting that said debts are no longer currently still due and owing because
                                                they have been paid in full.
                                       6
                                            41. As a result of Defendant’s refusal to make such updates to consumers’ credit
                                       7
                                                reports, debts that have been paid in full and/or closed with a $0 balance are
                                       8
                                                instead listed on Class Members’ credit reports as a current scheduled monthly
                                       9
                                                payment that is due.
                                      10
                                            42. These notations clearly indicate to potential creditors, employers, or other third
                                      11
                                                parties that a Class Member has a monthly obligation. These notations
                                      12
                                                therefore adversely affect a Class Member’s ability to obtain credit or
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        employment.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    43. Defendant knew that the existence of such inaccurate information in the Class
                                      15        Members’ credit reports would damage the Class Members’ credit ratings and
                                      16        their ability to obtain new credit, a lease, a mortgage or employment, all of
                                      17        which may be essential to a consumer’s regular day-to-day life.
                                      18    44. Defendant has chosen not to accurately report the fact that the Class Members’
                                      19        debts have been paid in full and/or closed with a $0 balance.
                                      20    45. Defendant has chosen not to accurately report the fact that the Class Members’
                                      21        debts have been paid in full and/or closed with a $0 balance.
                                      22    46. Plaintiff defines the Class as:
                                                            All persons with addresses within California; (ii) who
                                      23                    have or had account(s) with Defendant; (iii) where said
                                      24                    account(s) has a $0 balance; (iv) where Defendant
                                                            reported a monthly payment obligation; (v) within two
                                      25                    years prior to the filing of the Complaint in this action.
                                      26    47. Defendant and its employees or agents are excluded from the Class.
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 7 OF 10                  THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 8 of 10 Page ID #:8



                                       1    48. Plaintiffs do not know the exact number of persons in the Class, but believe
                                       2        them to be in the several hundreds, if not thousands, making joinder of all these
                                       3        actions impracticable.

                                       4    49. The identity of the individual members is ascertainable through Defendant

                                       5        and/or Defendant’s agents’ records or by public notice.
                                            50. There is a well-defined community of interest in the questions of law and fact
                                       6
                                                involved affecting the members of The Class. The questions of law and fact
                                       7
                                                common to the Class predominate over questions affecting only individual
                                       8
                                                class members, and include, but are not limited to, the following:
                                       9
                                                  a. Whether Defendant has a standard procedure of continuing to report a
                                      10
                                                      monthly payment obligation after an account had a $0 balance;
                                      11
                                                  b. Whether such practices violate the CCCRAA;
                                      12
                                                  c. Whether members of the Class are entitled to the remedies under the
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13              CCCRAA;
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14          d. Whether members of the Class are entitled to declaratory relief;
                                      15          e. Whether Defendant should be enjoined from reporting such inaccurate
                                      16              information; and
                                      17          f. Whether members of the Class are entitled to injunctive relief.
                                      18    51. Plaintiffs will fairly and adequately protect the interest of the Class.
                                      19    52. Plaintiffs have retained counsel experienced in consumer class action litigation
                                      20        and in handling claims involving credit reporting practices.
                                      21    53. Plaintiffs’ claims are typical of the claims of the Class, which all arise from the
                                      22        same operative facts involving reporting a monthly payment obligation after an

                                      23        account is paid and/or closed with a $0 balance.
                                            54. A class action is a superior method for the fair and efficient adjudication of this
                                      24
                                                controversy. Class-wide damages are essential to induce Defendant to comply
                                      25
                                                with California law. The interest of Class members in individually controlling
                                      26
                                                the prosecution of separate claims against Defendant is small because the
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 8 OF 10                    THEW V. METLIFE, INC.
                                           Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 9 of 10 Page ID #:9



                                       1        maximum statutory damages in an individual action for CCCRAA violations
                                       2        are minimal.
                                       3    55. Management of these claims is likely to present significantly fewer difficulties

                                       4        than those presented in many class claims, e.g., securities fraud.

                                       5    56. Plaintiffs and the Class seek injunctive relief against Defendant to refrain from
                                                reporting such inaccurate information when Defendant knows or should know
                                       6
                                                the information is inaccurate.
                                       7
                                            57. Defendant has acted on grounds generally applicable to the Class thereby
                                       8
                                                making appropriate final declaratory relief with respect to the Class as a whole.
                                       9
                                            58. Members of the Class are likely to be unaware of their rights.
                                      10
                                            59. Plaintiffs contemplate providing notice to the putative class members by direct
                                      11
                                                mail in the form of a postcard and/or via publication.
                                      12
                                                                                 CAUSE OF ACTION
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                    VIOLATION OF THE CALIFORNIA CREDIT REPORTING AGENCIES ACT
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                                                                     (CCCRAA)
                                      15
                                                                        Cal. Civ. Code § 1785.1, et seq.
                                      16    60. Plaintiffs incorporate by reference all of the above paragraphs of this
                                      17        Complaint as though fully stated herein.
                                      18    61. The foregoing acts and omissions constitute numerous and multiple violations
                                      19        of the California Consumer Credit Reporting Agencies Act.
                                      20    62. In the regular course of its business operations, Defendant routinely furnishes
                                      21        information to credit reporting agencies pertaining to transactions between
                                      22        Defendant and Defendant’s consumers, so as to provide information to a
                                      23        consumer’s credit worthiness, credit standing and credit capacity.
                                      24    63. Because Defendant is a partnership, corporation, association, or other entity,
                                      25        and is therefore a “person” as that term is defined by Cal. Civ. Code §

                                      26        1785.3(j), Defendant is and always was obligated to not furnish information on
                                                a specific transaction or experience to any consumer credit reporting agency if
                                      27
                                                the person knows or should have known that the information is incomplete or
                                      28

                                            CLASS ACTION COMPLAINT               PAGE 9 OF 10                THEW V. METLIFE, INC.
                                       Case 5:19-cv-00333-MWF-SP Document 1 Filed 02/21/19 Page 10 of 10 Page ID #:10



                                       1      inaccurate, as required by Cal. Civ. Code § 1785.25(a). Defendant knew or
                                       2      should have known that Defendant was not able to report monthly payment
                                       3      obligations on accounts that have been paid and/or closed and/or discharged.

                                       4      Thus, Defendant violated Cal. Civ. Code § 1785.25(a).

                                       5                                  PRAYER FOR RELIEF

                                       6      WHEREFORE, Plaintiffs and the Class Members pray for judgment as follows:
                                                 • Certifying the Class as requested herein;
                                       7
                                                 • Appointing Plaintiffs’ Counsel as Class Counsel;
                                       8
                                                 • An award of actual damages, in an amount to be determined at trial
                                       9
                                                    pursuant to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;
                                      10
                                                 • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                                      11
                                                    1785.31(a)(1);    and,    Cal.   Civ.    Code     §    1785.31(d)     against
                                      12
                                                    Defendant;
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                 • An award of punitive damages of $100-$5,000 per willful violation of
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14            Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
                                      15            1785.31(a)(2)(B) for Plaintiffs and the Class;
                                      16         • For equitable and injunctive relief pursuant to Cal. Civ. Code §
                                      17            1785.31(b); and
                                      18         • Any and all other relief that this Court deems just and proper.
                                      19                                     TRIAL BY JURY
                                      20   64. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                      21      America, Plaintiffs are entitled to, and demand, a trial by jury.
                                      22
                                      23                                                 Hyde & Swigart, APC
                                      24   Dated: February 21, 2019
                                      25                                             By: s/ Yana A. Hart
                                                                                        Yana A. Hart, Esq.
                                      26                                                yana@westcoastlitigation.com
                                      27                                                Attorneys for Plaintiffs
                                      28

                                           CLASS ACTION COMPLAINT            PAGE 10 OF 10                  THEW V. METLIFE, INC.
